DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on October 22, 2020 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on October 22, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15, 17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Richmond et al (US 20140366909 A1).


Regarding claim 10, Richmond discloses a handle (Fig 1. # 102); a heating rod extending from the handle (Fig. 1. # 104); a rotating seat extending at least partially around a circumference of the heating rod and extending a height from the handle at least partially overlapping a height of the heating rod (Fig 8 and paragraph 0022. The examiner notes that “at least partially around” and “at least partially overlapping” are interpreted by “at least not fully around” and “not fully overlapping” respectively. See definition of partially: https://www.dictionary.com/browse/partially?s=t); and a hair curling cavity formed Fig. 8 and Paragraph 0022) and an outer surface of the heating rod (104) (Fig. 15).
Regarding claim 11, Richmond discloses the claimed invention of claim 10. Richmond further discloses further comprising a shell mounted to the handle, the shell extending a height greater than the height of the heating rod from the handle (Annotated Fig 14 below).

    PNG
    media_image1.png
    856
    579
    media_image1.png
    Greyscale

Regarding claim 12, Richmond discloses the claimed invention of claim 11. Richmond further discloses wherein the shell comprises a notch extending from an upper end of the shell towards the handle, the notch being in communication with an opening of the hair curling cavity (Annotated Fig. A below).

    PNG
    media_image2.png
    359
    588
    media_image2.png
    Greyscale

Regarding claim 13, Richmond discloses the claimed invention of claim 11. Richmond further discloses wherein the shell extends entirely around the circumference of the heating rod (Fig. 15). 

Regarding claim 14, Richmond discloses the claimed invention of claim 11. Richmond further discloses wherein the shell is radially spaced apart from the heating rod (Fig. 15). 
Regarding claim 15, Richmond discloses a handle (Fig 1. # 102); a heating rod extending from the handle (Fig. 1. # 104); a rotating seat comprising; a sleeving part rotatably mounted to the handle (Fig. 9 # 162), and 5 of 10Filed Electronically on October 22, 2020Docket No: 1574-0013US at least one shifting piece extending outwardly and longitudinally from the sleeving part (Annotated Fig. 8 below), at least partially around a circumference and a height of the heating rod (Annotated Fig. 8 below. Examiner notes that “at least partially around” is interpreted by “at least not fully around”. See definition of partially: https://www.dictionary.com/browse/partially?s=t) ); and a hair curling cavity formed between an inner surface of the rotating seat and an outer surface of the heating rod (Fig. 15), the hair curling cavity having an opening formed at an upper end of the rotating seat opposite the handle (Fig. 15). 

    PNG
    media_image3.png
    803
    773
    media_image3.png
    Greyscale
 

Regarding claim 17, Richmond discloses the claimed invention of claim 15. Richmond further discloses wherein the rotating seat comprises two spaced apart shifting pieces (Annotated Fig. 8 above).  
Regarding claim 19, Richmond discloses the claimed invention of claim 15. Richmond further discloses a motor (Fig. 13. # 116) installed in the handle (102); a mounting shaft fixedly connected to the handle (Fig. 13. # 114); and a gear fixed on the rotating seat and synchronously coupled with a rotating shaft of the motor (See Fig.13 below); wherein the heating rod (Fig. 1 # 104b) is installed at an upper end of the mounting shaft (Fig. 13. # 114).  

    PNG
    media_image4.png
    750
    599
    media_image4.png
    Greyscale

Regarding claim 20, Richmond discloses the claimed invention of claim 15. Richmond further discloses wherein a diameter of the heating rod is greater than a diameter of the mounting shaft (See Fig. 13 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 20140366909 A1) in view of Jackson (US 8132571 B1).


Regarding claim 1, Richmond discloses a handle (Fig 1. # 102); a hair curling component installed on the handle, wherein the hair curling component comprises: a heating rod extending from the handle (Fig. 1. # 104); a shell disposed at least partially around the heating rod (Fig 1. #138); a rotating seat sleeved around the heating rod and rotatable relative to the heating rod (104) (Fig 8 and paragraph 0022); and a hair curling cavity formed between an inner surface of the shifting piece and an outer surface of the heating rod (Fig. 15), the hair curling cavity having an upper end opening (Fig. 15 and 8); and a driving device operatively connected to the rotating seat to rotate the rotating seat relative to the heating rod (Paragraph 0040. Motor # 116) (Claim 1, 10, and 15); the rotating seat comprising: a sleeving part (Fig. 9 # 162) disposed within a portion of the handle (Fig. 1) ; and a shifting piece disposed around the heating rod Fig. 8 below). Richmond does not discloses the sleeving part to overlap a height of the heating rod.
	Jackson teaches a hair curler with a sleeving part (Fig. 4a # 21) overlap the height of the heating rod (Fig. 4a. #25) to provide a cylinder assembly with an orifice to receive and guide a user's hair into the heating tube (Cl 2 Line 42-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair curler of Richmond be made with the sleeving part as taught by Jackson to provide a cylinder assembly with an orifice to receive and guide a user's hair into the heating tube.
Regarding claim 5, Richmond and Jackson disclose the claimed invention of claim 1. Richmond further discloses wherein the shifting piece comprises a plurality of projections convexly arranged on a side wall of the shifting piece (Annotated Fig. 8 as shown in claim 6 below).

Regarding claim 6, Richmond and Jackson disclose the claimed invention of claim 1. Richmond further discloses wherein the rotating seat further comprises: an elastic piece gradually inclined outwards from an upper end of the shifting piece (Annotated Fig. 8 below); and a shifting part located at a juncture between the shifting piece and the elastic piece (Annotated Fig. 8 below).

    PNG
    media_image5.png
    803
    773
    media_image5.png
    Greyscale


Regarding claim 8, Richmond and Jackson disclose the claimed invention of claim 1. Richmond further discloses a notch extending downwards from a top end face of the shell (See fig below. Office interprets notch by a rounded indentation. See notch definition/ https://www.merriam-webster.com/dictionary/notch), the notch being in communication with the hair curling cavity (Fig. 15).  

    PNG
    media_image2.png
    359
    588
    media_image2.png
    Greyscale

Regarding claim 9, Richmond and Jackson disclose the claimed invention of claim 1. Richmond further discloses a positioning elastic part extending from the inner surface of the rotating seat into the hair curling cavity (Fig 7 # 109 and paragraph 0043 “The elastomeric material 109 can be formed into ribbed or finger-like projections in order to better grip and retain the user's hair so that it can be positioned against the curling surface 105).

Claims 2-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al (US 20140366909 A1) in view of Jackson (US 8132571 B1), and further in view of Chan (US 20110220141 A1).

Regarding claim 2, Richmond and Jackson disclose the claimed invention of claim 1. Richmond further discloses a motor (116) installed in the handle (102), mounting shaft fixedly connected to the handle (Fig. 13. # 114); the gear being fixed on the rotating seat and synchronously coupled with a rotating shaft of the motor (See Fig.13 above); Fig. 1 # 104b) is installed at an upper end of the mounting shaft (Fig. 13. # 114). Richmond further implicitly discloses a bearing disposed between the mounting shaft and the gear as shown in Fig. 13, but it is silent to the bearing element in the specification. It is well known in the art to use a bearing element between a gear and a rotating shaft t to reduce friction and allow for smoother rotation. 
Chan teaches a hair styling device with a motor and a bearing (106) disposed between a shaft and bracket so that the drive shaft and thus brush element may rotate freely upon passage of the length of the hair (Paragraph 0041) and to reduce friction and allow smoother rotation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Richmond and Jackson be made with the bearing as taught by Chan so that the drive shaft and thus brush element may rotate freely upon passage of the length of the hair (Paragraph 0041) and to reduce friction and allow smoother rotation.
Regarding claim 3, Richmond, Jackson, and Chan disclose the claimed invention of claim 2. Richmond further discloses wherein the sleeving part (Fig. 10. #162) is sleeved on an outer ring of the bearing (Fig. 13), and is fixed to the gear (Fig. 13). 

Regarding claim 4, Richmond, Jackson, and Chan disclose the claimed invention of claim 3. Richmond further discloses implicitly the sleeving part is fixedly connected with the outer ring of the bearing (Fig. 13).
 Chan teaches a hair styling device with a motor and a bearing (106) disposed between a shaft and bracket so that the drive shaft and thus brush element may rotate  (Paragraph 0041) and to reduce friction and allow smoother rotation. 
Regarding claim 7, Richmond, Jackson, and Chan disclose the claimed invention of claim 1 except a cover body installed at a top end of the heating rod, wherein an outer surface of the cover body is an arc surface.  Chan further teaches cover body installed at a top end of the heating rod, wherein an outer surface of the cover body is an arc surface (Fig. 3. # 24).
Response to Arguments
Applicant’s arguments filed on October 22, 2020 with respect to claims 1- 15, 17, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772